Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

2.	The proposed amendment filed 1 June 2022 raises the new issue of the hollow fiber membrane being made by spinning that would require further search and consideration beyond the time allotted under the AFCP 2.0 Pilot Program. As such, the proposed amendment is not being entered.

3.	With regard to Applicants arguments regarding the Yamamoto et al. reference, the Examiner notes that the membrane of Yamamoto et al. is seen as reading on the term hollow fiber membrane as it is used in its broadest sense in the instant application. In particular, as noted in the final rejection, the membrane of Yamamoto et al. reads on a hollow fiber membrane as recited at instant claim 3, namely a membrane having a substantially circular wall and a void inside the substantially circular wall. 

4.	With regard to Applicants arguments regarding the DE ‘795 and Bikson et al. references, the Examiner notes that one of ordinary skill in the art would have recognized that hollow fibers membranes could be used to provide high surface area per unit volume without resorting to hindsight analysis. In particular, it is well known in the art that a primary advantage of hollow fiber membranes is their ability to provide high surface area in a compact volume. See for instance Miller et al. (US 6,500,233 B1) at col. 1, lines 44-50, Groth et al. (US 2015/0210816 A1) at paragraph [0026], and Ishiodori et al. (US 2009/0148659 A1) at paragraph [0045]. It would therefore have been a routine undertaking for one of ordinary skill to select the hollow fiber geometry to provide a well- known advantage of higher membrane surface area in a given volume without relying on hindsight.
In response to applicant's argument that the combination is to improve the interfering surface, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

5.	With regard to Applicants further arguments regarding the Guzman Lucero reference, the Examiner notes that the Guzman Lucero reference is cited only for its teaching of a polyimide material for the membrane. While the reference may teach a flat membrane, there is no reason on the record while the polyimide could not be used to form a hollow fiber membrane.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	The Examiner further notes that the Guzman Lucero reference is only applied against dependent claims.

Conclusion

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M GREENE whose telephone number is (571)272-1157. The examiner can normally be reached Mon-Fri 7:00AM - 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jason M Greene/Primary Examiner, Art Unit 1773                                                                                                                                                                                                        

jmg
June 14, 2022